DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    	Claims 1-20 are pending. Claims 1 and 5 are in independent forms. 
Priority
3.    	Foreign priority has been claimed to IN application # 201811013305 filed on 04/06/2018.

Information Disclosure Statement
4.    	The information disclosure statements (I DS's) submitted on 12/31/2021 and 05/20/2022 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.    	The drawings filed on 12/13/2021 are accepted by the examiner.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:                                                                          	A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Arumugam et al. “3GPP 5G Security 03/30/2018” (hereinafter Arumugam).
	Regarding claim 1, Arumugam discloses an authentication method of a Unified Data Management (UDM) node (Fig. 5 UDM/ARPF/SIDF), the method comprising: 
	“receiving, from an Authentication Server Function (AUSF) node, a Nudm_UEAuthentication_Get Request message including a Subscription Concealed Identifier (SUCI) and information related to a User Equipment (UE), wherein the SUCI and the information were included in a Nausf_UEAuthentication_Authenticate Request message received by the AUSF node from an Access and Mobility Management Function/SEcurity Anchor Function (AMF/SEAF) node” (see Arumugam page 144, section 3.3, During phase 1, the UE sends a registration request (N1 message) to the SEAF that contains a concealed identifier SUCI. The authentication information request (Nudm_UEAuthentication_Get Request) from AUSF to UDM/ARPF/SIDF includes the SUCI or SUPI and the SNN. On receiving a registration request from the UE the SEAF sends an authentication request (Nausf_UEAuthentication_Authenticate Request) message to AUSF with a serving network name (SNN); and 
	“selecting an authentication method using the received information” (see Arumugam section 3.3, Phase 1 is initiation of 5G authentication and authentication method selection. Phase 2 is mutual authentication between the UE, subscription, and the network images. Phase 2 is mutual authentication between the UE, subscription, and the network).  

	Regarding claim 2, Arumugam discloses the method of claim 1, 
	wherein the information is different from a Subscription Permanent Identifier (SUPI) (see Arumugam section 3.2, The subscription identifier SUPI, see Figure 4, contains sensitive subscriber as well as subscription information thus it should not be transferred in clear text except for parts necessary for proper functioning of the system, i.e. routing information in the form of Mobile Country Code (MCC) and Mobile Network Code (MNC)).  

	Regarding claim 3, Arumugam discloses the method of claim 1, 
	wherein the AMF/SEAF node receives a registration message from an access network that connects the UE (see Arumugam section 3.2, On receiving a registration request from the UE the SEAF sends an authentication request(Nausf_UEAuthentication_Authenticate Request) message to the AUSF with the serving network name (SNN) [2] and either SUPI, if available and 5G‐GUTI is valid, or SUCI). 
	Regarding claim 4, Arumugam discloses the method of claim 1,                                              	sending, to the AUSF node, a Nudm_UEAuthentication_Get Response message, wherein the Nudm_UEAuthentication_Get Response message is configured such that the AUSF node sends, using the Nudm_UEAuthentication_Get Response message, a NausfUEAuthentication_Authenticate Response message to the AWF/SEAF node that sends an Authentication Request message (see Arumugam section 3.3, If the serving network is not authorized to use the SNN, the AUSF respond with “serving network not authorized” in the authentication response (Nausf_UEAuthentication_Authenticate Response). The authentication information request (Nudm_UEAuthentication_Get Request) from AUSF to UDM/ARPF/SIDF includes the SUCI or SUPI and the SNN).  

	Regarding claim 5, Arumugam discloses a Unified Data Management (UDM) node comprising: 
	“a memory configured to store instructions” (Fig. 4, ARPF/UDM) and 
	a processor (Fig. 4, UE) configured to execute the instructions to: 
	“receive, from an Authentication Server Function (AUSF) node, a Nudm_UEAuthentication_Get Request message including a Subscription Concealed Identifier (SUCI) and information related to a User Equipment (UE), wherein the SUCI and the information were included in a Nausf UEAuthentication Authenticate Request message received by the AUSF node from an Access and Mobility Management Function/SEcurity Anchor Function (AMF/SEAF) node” (see Arumugam page 144, section 3.3, During phase 1, the UE sends a registration request (N1 message) to the SEAF that contains a concealed identifier SUCI. The authentication information request (Nudm_UEAuthentication_Get Request) from AUSF to UDM/ARPF/SIDF includes the SUCI or SUPI and the SNN. On receiving a registration request from the UE the SEAF sends an authentication request (Nausf_UEAuthentication_Authenticate Request) message to AUSF with a serving network name (SNN);  and 
	“select an authentication method using the information” (see Arumugam section 3.3, Phase 1 is initiation of 5G authentication and authentication method selection. Phase 2 is mutual authentication between the UE, subscription, and the network images. Phase 2 is mutual authentication between the UE, subscription, and the network).  
  
	Regarding claim 6, Arumugam discloses the UDM node of claim 5, 
	wherein the information is different from a Subscription Permanent Identifier (SUPI) (see Arumugam section 3.2, The subscription identifier SUPI, see Figure 4, contains sensitive subscriber as well as subscription information thus it should not be transferred in clear text except for parts necessary for proper functioning of the system, i.e. routing information in the form of Mobile Country Code (MCC) and Mobile Network Code (MNC)).  
 
	Regarding claim 7, Arumugam discloses the UDM node of claim 5, 
	wherein the AMF/SEAF node receives a registration message from an access network that connects the UE (see Arumugam section 3.2, On receiving a registration request from the UE the SEAF sends an authentication request(Nausf_UEAuthentication_Authenticate Request) message to the AUSF with the serving network name (SNN) [2] and either SUPI, if available and 5G‐GUTI is valid, or SUCI). 
  
	Regarding claim 8, Arumugam discloses the UDM node of claim 5, 
	wherein the processor is further configured to execute the instructions to: send, to the AUSF node, a Nudm_UEAuthenticationGet Response message, wherein the Nudm_UEAuthentication_Get Response message is configured such that the AUSF node sends, using the Nudm_UEAuthentication_Get Response message, a Nausf_UEAuthentication_Authenticate Response message to the AWF/SEAF node that sends an Authentication Request message (see Arumugam section 3.3, If the serving network is not authorized to use the SNN, the AUSF respond with “serving network not authorized” in the authentication response (Nausf_UEAuthentication_Authenticate Response). The authentication information request (Nudm_UEAuthentication_Get Request) from AUSF to UDM/ARPF/SIDF includes the SUCI or SUPI and the SNN).  
  
	Regarding claim 9, Arumugam discloses the method of claim 1, 
	wherein the Nausf_UEAuthenticationAuthenticate Request message is received by the AUSF node in response to the AMF/SEAF node receiving a registration message from an access network that connects the UE (see Arumugam section 3.3, the UE sends a registration request (N1 message) to the SEAF that contains a concealed identifier SUCI or 5G‐Globally Unique Temporary UE Identity (5G‐GUTI) where, as the name suggests, 5G‐GUTI is a temporary identity assigned by the network during a previous session. On receiving a registration request from the UE the SEAF sends an authentication request (Nausf_UEAuthentication_Authenticate Request) message to the AUSF with the serving network name (SNN)). 

	Regarding claim 10, Arumugam discloses the method of claim 1, 
	wherein the information does not comprise any SUPI (see Arumugam section 3.2, The subscription identifier SUPI, see Figure 4, contains sensitive subscriber as well as subscription information thus it should not be transferred in clear text except for parts necessary for proper functioning of the system, i.e. routing information in the form of Mobile Country Code (MCC) and Mobile Network Code (MNC)).  

	Regarding claim 11, Arumugam discloses the method of claim 4, 
	wherein the Authentication Request message is sent to the UE (see Arumugam section 3.3, The SEAF sends the Success message to the UE in the N1 message. The SEAF then derives the KAMF from the KSEAF and the SUPI and send it to the AMF). 

	Regarding claim 12, Arumugam discloses the method of claim 4, 
	wherein the Authentication Request message is sent to the UE in response to the AWF/SEAF node receiving the Nausf_UEAuthentication_Authenticate Response message (see Arumugam section 3.3, If the serving network is not authorized to use the SNN, the AUSF respond with “serving network not authorized” in the authentication response (Nausf_UEAuthentication_Authenticate Response). The authentication information request (Nudm_UEAuthentication_Get Request) from AUSF to UDM/ARPF/SIDF includes the SUCI or SUPI and the SNN).  
  
	Regarding claim 13, Arumugam discloses the method of claim 1, 
	wherein the information does not comprise any SUPI (see Arumugam section 3.2, The subscription identifier SUPI, see Figure 4, contains sensitive subscriber as well as subscription information thus it should not be transferred in clear text except for parts necessary for proper functioning of the system, i.e. routing information in the form of Mobile Country Code (MCC) and Mobile Network Code (MNC)).  
  
	Regarding claim 14, Arumugam discloses the method of claim 1, 
	wherein the information comprises a UE 5G security capabilities parameter (see Arumugam section 3.1, Access to the network requires subscriber authentication, which is done by primary authentication mechanism in 5G system. So that the network can identify the subscriber, the UE has to send the subscription permanent identifier (SUPI in 5G)).  
	
	Regarding claim 15, Arumugam discloses the UDM node of claim 5, 
	wherein the Nausf_UEAuthentication Authenticate Request message is received by the AUSF node in response to the AMF/SEAF node receiving a registration message from an access network that connects the UE (see Arumugam section 3.3, the UE sends a registration request (N1 message) to the SEAF that contains a concealed identifier SUCI or 5G‐Globally Unique Temporary UE Identity (5G‐GUTI) where, as the name suggests, 5G‐GUTI is a temporary identity assigned by the network during a previous session. On receiving a registration request from the UE the SEAF sends an authentication request (Nausf_UEAuthentication_Authenticate Request) message to the AUSF with the serving network name (SNN)). 
 
	Regarding claim 16, Arumugam discloses the UDM node of claim 5, 
	wherein the information does not comprise any SUPI (see Arumugam section 3.2, The subscription identifier SUPI, see Figure 4, contains sensitive subscriber as well as subscription information thus it should not be transferred in clear text except for parts necessary for proper functioning of the system, i.e. routing information in the form of Mobile Country Code (MCC) and Mobile Network Code (MNC)).  
  
	Regarding claim 17, Arumugam discloses the UDM node of claim 5, 
	wherein the Authentication Request message is sent to the UE (see Arumugam section 3.3, The SEAF sends the Success message to the UE in the N1 message. The SEAF then derives the KAMF from the KSEAF and the SUPI and send it to the AMF). 
  
	Regarding claim 18, Arumugam discloses the UDM node of claim 5, 
	wherein the Authentication Request message is sent to the UE in response to the AWF/SEAF node receiving the Nausf_UEAuthenticationAuthenticate Response message (see Arumugam section 3.3, If the serving network is not authorized to use the SNN, the AUSF respond with “serving network not authorized” in the authentication response (Nausf_UEAuthentication_Authenticate Response). The authentication information request (Nudm_UEAuthentication_Get Request) from AUSF to UDM/ARPF/SIDF includes the SUCI or SUPI and the SNN).  
 
	Regarding claim 19, Arumugam discloses the UDM node of claim 5, 
	wherein the information does not comprise any SUPI (see Arumugam section 3.2, The subscription identifier SUPI, see Figure 4, contains sensitive subscriber as well as subscription information thus it should not be transferred in clear text except for parts necessary for proper functioning of the system, i.e. routing information in the form of Mobile Country Code (MCC) and Mobile Network Code (MNC)).  
 
	Regarding claim 20, Arumugam discloses the UDM node of claim 5, 
	wherein the information comprises a UE 5G security capabilities parameter (see Arumugam section 3.1, Access to the network requires subscriber authentication, which is done by primary authentication mechanism in 5G system. So that the network can identify the subscriber, the UE has to send the subscription permanent identifier (SUPI in 5G)). 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL AMBAYE/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433